


EXHIBIT 10.48


REAFFIRMATION OF GUARANTY




REAFFIRMATION dated January 11, 2010 (this “Reaffirmation”) by Gerald J. Burnett
and by Gerald J. Burnett and Marjorie J. Burnett as Trustee for The Gerald J.
Burnett and Marjorie J. Burnett Revocable Trust (collectively, the “Guarantor”)
in favor of JPMorgan Chase Bank, N.A., formerly known as JPMorgan Chase Bank
(the “Bank”).


WHEREAS, Avistar Communications Corporation, a Delaware corporation (the
“Obligor”), has executed and delivered to the Bank that certain Second Amended
and Restated Revolving Promissory Note (Libor/Prime) dated as of December 22,
2009 by the Grantor in favor of the Bank in the maximum principal amount of
$11,250,000 (as amended, restated or otherwise modified from time to time,
“Note”);


WHEREAS, the Obligor and the Bank are parties to that certain Third Amended and
Restated Security Agreement dated as of December 22, 2009, which secures, among
other things, the Obligor’s obligations to the Bank under the Note (as amended,
restated or otherwise modified from time to time, the “Original Security
Agreement”);


WHEREAS, the Obligor has executed and delivered to the Bank that certain Fourth
Amended and Restated Security Agreement dated as of January ___, 2010, which
would secure, among other things, the Obligor’s obligations to the Bank under
the Note (as amended, restated or otherwise modified from time to time, the “New
Security Agreement”);


WHEREAS, the Guarantor has executed and delivered to the Bank that certain
Second Amended and Restated Guaranty dated December 22, 2009 by which the
Guarantor guaranteed, among other things, the Obligor’s obligations to the Bank
under the Note and the Original Security Agreement (the “Guaranty”);


WHEREAS, the Guarantor desires the Bank to accept delivery of the New Security
Agreement and to acknowledge and agree that the New Security Agreement
supersedes and replaces the Original Security Agreement in its entirety;


NOW THEREFORE, FOR VALUE RECEIVED, and as an inducement to the Bank to accept
delivery of the New Security Agreement, and acknowledge and agree that the New
Security Agreement supersedes and replaces the Original Security Agreement in
its entirety, Guarantor, without in any respect limiting the scope of the
Guaranty, hereby confirms, acknowledges and agrees that (i) from and after the
date hereof the guaranty provided for in the Guaranty shall extend to, cover and
guarantee (in addition to any other obligations guaranteed thereby, including,
without limitation, the Borrower’s obligations under the Note) all obligations
of the Borrower arising under the New Security Agreement and (ii) the Guaranty
is (and, following the Bank’s acceptance of the New Security Agreement, will be)
in full force and effect.


This Reaffirmation shall be governed by and construed in accordance with the law
of the State of New York applicable to agreements made and to be performed
wholly within the State of New York.


IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation as of the
date first set forth above.




/s/ Gerald J. Burnett                        
Gerald J. Burnett




Gerald J. Burnett and Marjorie J. Burnett, as Trustee for
The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust




By:          /s/ Gerald J. Burnett                        
Gerald J. Burnett


By:          /s/ Marjorie J. Burnett                       
Marjorie J. Burnett





--------------------------------------------------------------------------------




State of _________
)

) ss.:
County of ________
)



On the ____ day of January in the year 2010, before me, the undersigned,
personally appeared Gerald J. Burnett, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he/she executed the same in
his/her capacity, and that by his/her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.


____________________________________
Notary Public
State of _________
)

) ss.:
County of ________
)



On the ____ day of January in the year 2010, before me, the undersigned,
personally appeared Marjorie J. Burnett, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.


____________________________________
Notary Public

